DETAILED ACTION
This action is in response to the amendment 08/30/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/22/2021  is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 1 – 13 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the semiconductor device delays turning on the second power semiconductor module until after the first power semiconductor module is turned on from an off state, when the semiconductor device switches from the non-execution of the operation mode to the execution of the operation mode, such that the first power semiconductor module and the second power semiconductor module are both on at the same time within a time period during the execution of the operation mode.”
	The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the semiconductor device delays turning on the second power semiconductor module until after the first power semiconductor module is turned on from an off state, when the . 
	The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the semiconductor device delays turning on the second power semiconductor module until after the first power semiconductor module is turned on from an off state, when the semiconductor device switches from the non-execution of the operation mode to the execution of the operation mode, such that the first power semiconductor module and the second power semiconductor module are both on at the same time within a time period during the execution of the operation mode.”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
	US Pub. No. 2018/0091061 discloses a parallel connected inverters control system.
	US Pub. No. 2018/0138901 discloses a system comprising a multi-die power module composed of dies and a controller receiving plural consecutive input patterns for activating the dies of the multi-die power module.
	US Pub. No. 2014/0376268 discloses a power supply with control signals determined and applied to a first inverter circuits, and "on" times of the first circuit is monitored, such as by augmenting a counter to determine the number of clock 
cycles the first circuit is "on". The same duration is then used for commanding output from the second inverter circuit. The duty cycles of both circuits is thus ensured to be the same regardless of changes in the total output power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838